The plaintiff in error was convicted in the county court of Cleveland county on the 22d day of January, 1909, on a charge of disturbing religious worship and has perfected his appeal in this court. On the 9th day of January, 1911, the Attorney General filed a confession of error in this case admitting that the trial court erred in its instruction to the jury on the credibility of the defendant as a witness in his own behalf. The confession of error is well taken, and is sustained. The cause is reversed and remanded to the county court of Cleveland county with directions to that court to grant the plaintiff in error a new trial.